Citation Nr: 1137226	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-22 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as generalized anxiety disorder.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard between January 1987 and July 2003, and had active service from October 1987 to January 1988, and from February 2003 to May 2003.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). 

This is the third time that this case has been before the Board.  In March 2010 the Board remanded the claim in order that the Veteran could undergo a VA examination.  Following that ordered examination, the Board denied the Veteran's claim in a November 2010 decision.  

The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In June 2011, the Court approved a Joint Motion for Remand from the parties that set aside the Board's November 2010 decision and remanded the claim for further action.  That Joint Motion found that the Board relied on an inadequate VA examination and medical opinion in denying the Veteran's claim.  Based on that opinion, the Joint Motion also found that the Board provided an inadequate statement of reasons or bases to support its finding that the Veteran had a preexisting condition that was not aggravated by his active service.  

The case has now returned to the Board.  The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in June 2010.  The examiner diagnosed the Veteran as suffering from generalized anxiety disorder.  He also opined that the Veteran's generalized anxiety disorder is not caused by or a result of his active service, as it is a hereditary disorder that preexisted his deployment.  

The Joint Remand noted that, because the Veteran was on active service prior to his scheduled deployment, the Veteran could have suffered from this condition while being on active service.  Given this fact, the Board believes it prudent to remand the case for a new examination rather than simply having the previous examiner offer an addendum.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination by an individual with the appropriate expertise in mental disorders.  The examiner should review the Veteran's claims file - including his service personnel and treatment records - and should indicate in his report that he reviewed this material.

After examining the Veteran, the examiner is asked to answer the following questions:

a) From what (if any) acquired psychiatric disorder does the Veteran currently suffer?  If you find that the Veteran is not currently suffering from an acquired psychiatric disorder, then provide a rationale for this conclusion.  

b) If you find that the Veteran is currently suffering from an acquired psychiatric disorder, when did this disorder begin?  

c) If you find that the Veteran's acquired psychiatric disorder began after his active service, then is it at least as likely as not (i.e. a 50 percent chance or greater) that his acquired psychiatric disorder is caused by or related to his active service or any incident therein?

d) If you find that the Veteran's psychiatric disorder predated his active service, was it aggravated by his active service?  For the purposes of this question, aggravation means an increase in disability during his active service that is not due to the natural progression of the disease.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  The RO/AMC should read the medical opinion obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.  

3.  The RO/AMC shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


